        Case: 3:21-cv-00085-wmc Document #: 3 Filed: 02/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JERRY BEATTIE,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 21-cv-85-wmc
 STANLEY CORRECTIONAL
 INSTITUTION,

        Defendant.


       Plaintiff Jerry Beattie has filed a proposed civil complaint and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed without prepayment

of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 26, 2021. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Jerry Beattie may have until February 26, 2021 to

submit a trust fund account statement for the period beginning approximately August 5, 2020

and ending approximately February 5, 2021. If, by February 26, 2021, plaintiff fails to respond
        Case: 3:21-cv-00085-wmc Document #: 3 Filed: 02/05/21 Page 2 of 2




to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 5th day of February, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
